Case: 21-50601      Document: 00516309051         Page: 1    Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 5, 2022
                                  No. 21-50601                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Garry David Gallardo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:06-CR-133-1


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Garry David Gallardo, federal prisoner # 41571-080, seeks leave to
   proceed in forma pauperis (IFP) on appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A) motion for compassionate release, arguing that he is
   financially eligible and that the district court erred in denying compassionate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50601     Document: 00516309051          Page: 2   Date Filed: 05/05/2022




                                   No. 21-50601


   release because his convictions are invalid as the trial court lacked subject
   matter jurisdiction. Because Gallardo fails to demonstrate a nonfrivolous
   issue for appeal, the motion to proceed IFP is DENIED, and the appeal is
   DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.
   R. 42.2.




                                         2